ACCEPTED
                                                                                                                   Record
                                                                                                        Filed for Record          01-14-00874-CV
                                                                                                        10/28/2014 3:00:31
                                                                                                        10/28/2014    3:00:31  PM OF APPEALS
                                                                                                                               PM
                                                                                                                      FIRST COURT
                                                                                                        Rhonda Barchak,
                                                                                                        Rhonda    Barchak, District Clerk TEXAS
                                                                                                                                HOUSTON,
                                                                                                        Brazoria County,    Texas
                                                                                                                   County, Texas
                                                                                                                              3/5/2015 1:05:06 PM
                                                                                                        74587
                                                                                                        74587                CHRISTOPHER PRINE
                                                                                                        Jenny Phillips,
                                                                                                        Jenny             Deputy
                                                                                                                Phillips, Deputy           CLERK

NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA
                                                       No.     £7                                FILED IN
                                                                                          1st COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
IN THE INTEREST             OF                                 §         IN THE                 COURT
                                                                                  DISTRICT3/5/2015 1:05:06 PM
                                                                                          CHRISTOPHER A. PRINE
R.R.H., M.D.J.      AND M.K.                                   2         300TH   JUDICIAL DIsTRICTClerk

CHILDREN                                                       §         BRAZORIA COUNTY, TEXAS
                                              NOTICE or APPEAL
         This Notice of Appeal         is   ﬁled by   DESTINYE             GWEN KELLEY, respondent, a party to
this   proceeding   who   seeks to alter the    trial court‘s      judgment or other appealable        order.


          1.    The    trial court,     cause number, and style of this case are as shown in the caption
above.

          2.    The judgment or order appealed from was signed on October                        17,    2014.

          3.    DESTINYE              GWEN KELLEY                   desires to appeal from       all    portions of the



         4.     This appeal      is   being taken to the                    Court of Appeals.

         5.     This notice      is   being ﬁled   DESTINYE GWEN KELLEY.
         6.     This   is   an accelerated appeal. This             is   a parental termination case.



                                                        Respectfully submitted,


                                                       ~SCOTTM.              BRO


                                                       ~Blair Parker
                                                        State Bar No. 24075829
                                                        9330 Broadway, Ste. B308
                                                        Pearland, TX 77584
                                                        Tel: (832)         554-1283
                                                        Fax: (832) 548-9119
                                                        Attorney for Respondent
                                                        E-Mail: blair@smbattomey.com


                                                        Page   1   of2
                                                    Certiﬁcate of Service

         I   certify that a true   copy of this Notice of Appeal was served                  in   accordance with rule 9.5

of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:



Party:   DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES
111 E. Locust, Suite      408—A
Angleton, Texas 77515
Method of service:         by fax
Date of service: October BELL‘ 2014    ,




Party:   MICHAEL DWAYNE JONES
Address of service:        309 Nasturtium               St.,   Lake Jackson,   TX 77566
Method of service:         by mail
Date ofservice:            October         Z‘z;'*i‘
                                                        ,
                                                            2014

Party:   RICO RONDALE HALL,                       SR.
Address of service:        400 Flag Lake Drive, Apt. 119, Lake Jackson,                   TX 77566
Method of service:         by mail
Date of service:           October 2395 2014            ,




Party:   MARQUIS STYLE RAND
Address of service:        4451 Lakeshore Drive, Shreveport,                   LA 71109
Method of service:         by mail
Date of service:           October         2‘i5*.l’.‘
                                                        ,   2014



                                                                                          ~
Party:   OFFICE OF ATTORNEY GENERAL
Address of service:        409-986-9663
Method of service:         by fax             ,



Date of service:           October                      ,
                                                            2014



                                                                                       /
                                                                   Blair Parker
                                                                   Attorney for Respondent